         Case 2:20-cv-00428-MV-KRS Document 23 Filed 12/02/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


ORGAN VIEW PROPERTIES, LLC,
d/b/a Picacho Hills Country Club,

               Plaintiff,

v.                                                                No. 2:20-cv-00428-MV-KRS

SOUTHERN INSURANCE COMPANY,

         Defendant.

              ORDER GRANTING MOTION TO MODIFY SCHEDULING ORDER

         THIS MATTER is before the Court on Defendant’s Unopposed Motion to Modify the

Scheduling Order, Doc. 22, in which the parties ask to extend Defendant’s expert disclosure

deadline by fourteen (14) days. Having considered the Motion and record of the case, the Court

finds good cause for granting the Motion. Accordingly, Defendant’s expert-disclosure deadline

is now December 16, 2020. All other deadlines in the Scheduling Order, Doc. 11, remain in

place.

         IT IS SO ORDERED.


                                                           __________________________________
                                                           KEVIN R. SWEAZEA
                                                           UNITED STAGES MAGISTRATE JUDGE
